     Case 2:21-cv-01289-RFB-BNW Document 7 Filed 09/13/21 Page 1 of 4




 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                                         DISTRICT OF NEVADA
 7                                                    ***
     DANIELLE TYRA,
 8                                                           Case No. 2:21-cv-1289-RFB-BNW
 9                            Plaintiff,
                                                             ORDER & REPORT AND
10          v.                                               RECOMMENDATION
11    JASON PAUL VANBUREN
12                            Defendant.
13

14           Plaintiff Danielle Tyra filed a civil rights complaint under 42 U.S.C. § 1983. ECF No. 4.

15   She also filed an application to proceed in forma pauperis (“IFP application”). ECF No. 1. Her

16   IFP application and complaint are now before the Court for review under 28 U.S.C. § 1915.

17           Plaintiff submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability to

18   prepay fees and costs or give security for them. Accordingly, the Court will grant Plaintiff’s IFP

19   application (ECF No. 1).

20   I.      FACTUAL AND PROCEDURAL BACKGROUND

21           This case concerns the separation of Ms. Tyra and her child as a result of a family court

22   order awarding sole custody to the father. Ms. Tyra explains that her son has special needs and is

23   better off in his mother’s care. She alleges that her son, who is living in a different state, is subject

24   to abusive behavior at the hand of the father. Ms. Tyra names several defendants and alleges

25   several causes of actions which all stem from decisions made in family court by Judge Ritchie.

26   II.     LEGAL STANDARD

27           Upon granting a request to proceed in forma pauperis, a court must screen the complaint

28   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable claims
     Case 2:21-cv-01289-RFB-BNW Document 7 Filed 09/13/21 Page 2 of 4




 1   and dismiss claims that are frivolous, malicious, fail to state a claim on which relief may be

 2   granted, or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

 3   § 1915(e)(2). Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard

 4   for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668

 5   F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient

 6   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft

 7   v. Iqbal, 556 U.S. 662, 678 (2009). The court liberally construes pro se complaints and may only

 8   dismiss them “if it appears beyond doubt that the plaintiff can prove no set of facts in support of

 9   his claim which would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir.

10   2014) (quoting Iqbal, 556 U.S. at 678).

11           In considering whether the complaint is sufficient to state a claim, all allegations of

12   material fact are taken as true and construed in the light most favorable to the plaintiff. Wyler

13   Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted).

14   Although the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

15   must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S.

16   544, 555 (2007). A formulaic recitation of the elements of a cause of action is insufficient. Id.

17   Unless it is clear that the complaint’s deficiencies could not be cured through amendment, a pro

18   se plaintiff should be given leave to amend the complaint with notice regarding the complaint’s

19   deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

20   III.    ANALYSIS

21           Federal district courts, as courts of original jurisdiction, do not have subject matter

22   jurisdiction to review errors allegedly committed by state courts. Rooker v. Fidelity Trust Co.,

23   263 U.S. 413, 416 (1923) (“The jurisdiction possessed by the District Courts is strictly original.”);

24   D.C. Ct. App. v. Feldman, 460 U.S. 462, 482 (1983) (“[A] United States District Court has no

25   authority to review final judgments of a state court in judicial proceedings.”). Instead, the proper

26   court to obtain review of a final state court decision is the United States Supreme Court. See 28

27   U.S.C. § 1257; Rooker, 263 U.S. at 416; Feldman, 460 U.S. at 476. The Rooker–Feldman

28   doctrine applies even when the state court judgment is not made by the highest state court


                                                   Page 2 of 4
     Case 2:21-cv-01289-RFB-BNW Document 7 Filed 09/13/21 Page 3 of 4




 1   (Dubinka v. Judges of the Super. Ct., 23 F.3d 218, 221 (9th Cir. 1994); Worldwide Church of God

 2   v. McNair, 805 F.2d 888, 893 n.3 (9th Cir. 1986)) and when a plaintiff’s challenge to the state

 3   court’s actions involves federal constitutional issues. Feldman, 460 U.S. at 483–84.

 4           Under the Rooker–Feldman doctrine, a federal district court’s jurisdiction to hear a

 5   particular constitutional challenge depends on whether the constitutional claim is “inextricably

 6   intertwined” with the state court’s ruling in a state court action. Dubinka, 23 F.3d at 221 (quoting

 7   Feldman, 460 U.S. at 483–84 n.16). If the constitutional claim presented to a district court is

 8   inextricably intertwined with the state court’s decision, then the district court essentially is being

 9   called upon to review the state court decision. Id. The district court lacks subject matter

10   jurisdiction if the relief requested requires “‘a mere revision of the errors and irregularities, or of

11   the legality and correctness’ of the state court judgment, not the ‘investigation of a new case

12   arising upon new facts.’” MacKay v. Pfeil, 827 F.2d 540, 545 (9th Cir. 1987).

13           Ms. Tyra calls upon this Court to review the legality of an order entered by Judge Ritchie.

14   Ms. Tyra’s constitutional challenges to Judge Ritchie’s decision would require review of the state

15   court’s decision rather than an investigation of new factual issues. Ms. Tyra challenges the

16   custody award and her inability to have her son living with her. Thus, Ms. Tyra’s claims are

17   “inextricably intertwined” with the state court’s ruling. See Feldman, 460 U.S. at 486; Dubinka,

18   23 F.3d at 221.

19           This Court is barred under the Rooker–Feldman doctrine from exercising appellate review

20   over state court decisions. Rooker, 263 U.S. at 416; Feldman, 460 U.S. at 482. Accordingly, this

21   Court recommends that Ms. Tyra’s claim be dismissed for lack of subject matter jurisdiction. See

22   Fed. R. Civ. P. 12(b)(1), (h)(3) (a motion to dismiss for lack of subject matter jurisdiction may be

23   raised by the parties “or otherwise” at any time); Steel Co. v. Citizens for a Better Env’t., 523 U.S.

24   83, 94 (1998) (holding that when a court determines that it lacks subject matter jurisdiction, its

25   only remaining function is to declare that fact and dismiss the action).

26   //

27   //

28   //


                                                   Page 3 of 4
     Case 2:21-cv-01289-RFB-BNW Document 7 Filed 09/13/21 Page 4 of 4




 1   IV.    CONCLUSION, ORDER, AND RECOMMENDATION

 2          IT IS ORDERED that Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is

 3   GRANTED.

 4          IT IS RECOMMENDED that the Complaint (ECF No. 4) be dismissed with prejudice.

 5   V. NOTICE

 6          This report and recommendation is submitted to the United States district judge assigned

 7   to this case under 28 U.S.C. § 636(b)(1). A party who objects to this report and recommendation

 8   may file a written objection supported by points and authorities within fourteen days of being

 9   served with this report and recommendation. Local Rule IB 3-2(a). Failure to file a timely

10   objection may waive the right to appeal the District Court’s Order. Martinez v. Ylst, 951 F.2d

11   1153, 1157 (9th Cir. 1991).

12

13          DATED: September 13, 2021

14
                                                         BRENDA WEKSLER
15                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 4 of 4
